L. HAND, Circuit Judge
(dissenting).
I shall assume that Marx’s first furnace could not be used successfully; that if the combustion was perfect enough to heat the muffle, the mixture in the screen was too lean, and vice versa. But Marx knew what he wanted, and if the furnace was inefficient, I should have thought it no long step to use two mixes, one to heat the muffle, and the other to furnish the “atmosphere.” At any rate that is what he did almost at once, and that is the furnace he patented. It so chanced that when-he did it, instead of leaving the screen combustion chamber where it had been, in his first furnace, he used a pipe with a row of holes running along the front of the muffle and just at its floor level. That placed the combustion in the lower part of the screen, and not in separate chamber from which the burned gases should be discharged.' At most Hayes can be said to have done nothing more therefore than replace in Marx’s second furnace the screen chamber of the first. I dare say that that was an advance — though Marx’s furnaces are still being made — and of course I do not dispute that inventions are substantially always new combinations of old elements; but I cannot bring myself to believe that if in use the second Marx screen proved objectionable, it took more than ordinary talent to try out the first in its place. It is to be remembered that while Hayes says that “the essential feature” of his invention -is “to form a transparent curtain” to “seal” the muffle and give it a “suitable atmosphere”, he also says that his disclosure was only “one means” of doing this. The base of Marx’s curtain was indeed aflame and not transparent, but this was only a trifling disadvantage in practical use, and again if one was not satisfied, one had only to go back to the first form. True, there was an interval of nearly ten years between the appearance of Marx and of Hayes, and undoubtedly that counts in the plaintiff’s favor, but its force is largely broken by the fact that Marx hád made no effort to exploit his furnaces; the first was practically unknown, and the second little known. It is not as though the art had known and used them both freely, and had found them unsatisfactory, without seeing how to combine them until Hayes came along. In such casés there is always great danger in taking success as evidence of .invention. That can be done safely when the approaches to the invention were widely known and used at the time; it is then a reasonable major premise that it took uncommon eyes to see what many passed by. But obviously if the earlier forms were hidden or not accessible, success ought not to be imputed to the final step alone. I do not suggest that without Marx as a precursor Hayes’s furnace would not have been patentable; but I do not see how we can separate his contribution from Marx’s, and the evidence from success seems to me a broken reed.